Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  
In line 3 of claims 3 and 9 “engagable” should read “engageable”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Causey (US Patent Pub 20070167912).
Regarding claim 1, Causey teaches an injection device for dispensing medication from a medicament cartridge having a needle assembly (135) at one end and a piston (125) disposed opposite the needle assembly wherein advancement of the piston within the cartridge discharges medication from the needle assembly, the injection device comprising: a housing assembly (110, 112); a driving assembly (370, 375) supported in the housing assembly (370 is within 112, see Fig 9 showing the exploded view) and adapted to drivingly engage the piston (125) to thereby discharge medication from the needle assembly; a cartridge retainer (130) securable to the housing assembly and adapted to retain the cartridge (120) in a position wherein the driving assembly is operably engageable with the piston of the cartridge; and 
Regarding claim 2, Causey teaches (Fig 3) the injection device wherein the cartridge retainer (130) is securable to the housing assembly (110,112) by rotationally engaging a helical thread disposed on one of the cartridge retainer and housing assembly (see [0068 -0069]; interpreting the protrusions 131 and 133 as the thread on the cartridge retainer 130) with a helical groove disposed on the other one of the cartridge retainer and housing assembly (see [0068 -0069]; interpreting the slots 111 and 113 as grooves on the housing 110).
Regarding claim 3, Causey teaches (Fig 8b) the injection device wherein one of the cartridge retainer (130) and the housing assembly (110, 112) defines a plurality of ratchet teeth (161) and the other one of the cartridge retainer and the housing assembly defines a ratchet member (162) engageable with the ratchet teeth wherein rotational engagement of the helical thread with the helical groove engages the ratchet member with the ratchet teeth and prevents rotational disengagement of the helical thread with the helical groove (see [0087-88] teaching 161 and 162 are a part of a locking mechanism preventing the removal of 130 from 110 once the two components are attached).  
Regarding claim 4, Causey teaches the injection device wherein actuation of the driving assembly (370 and 375) linearly translates a drive stem (375) along an axis (longitudinal axis of 120) to drive the piston (125; See Fig 10 for the drive stem 375 and piston 125) and wherein the axis defines the rotational axis of the cartridge retainer as the cartridge retainer is being rotationally engaged with the housing assembly (See fig 8B where 146 shows rotation along longitudinal axis, this is interpreted to be the same axis piston 125 moves along).

Regarding claim 6, Causey teaches the injection device wherein the relative movement between the cartridge retainer (130) and the housing assembly (110, 112) includes rotation of the cartridge retainer relative to the housing assembly (see [0069] teaching rotator component 134, which is a part of 130, rotating relative to housing 110) and wherein the driving assembly includes a drive stem (375) and the relative movement between the driving assembly (370, 375) and the housing assembly (110, 112) includes linear translation of the drive stem (see [0124] teaching a longitudinal displacement of rod 370, which is interpret to be linear translation)
Regarding claim 7, Causey teaches the injection device wherein: the housing assembly (110, 112) defines a pair of ramps (see [0126]; interpreting “the longitudinal flat surfaces 371 can engage a complementary surface on the pump housing 110” as ramps as [0126] further defines that there may be channels in the housing 110 for this interaction); the driving assembly includes a driver (370 or 330) operably coupled with the piston and adapted to advance the piston within the cartridge; a plunger having a pair of arms ([0126] interpreting 371 as arms), the plunger being moveable between a retracted position and an advanced position by a force exerted on the plunger, each of the arms being engageable with a respective one of the ramps whereby when the plunger is moved from the retracted position to the advanced position, the movement of the arms is guided by the ramps and the plunger moves the driver to thereby 
Regarding claim 8, Causey teaches (Fig 3) the injection device wherein the cartridge retainer (130) is securable to the housing assembly (110,112) by rotationally engaging a helical thread disposed on one of the cartridge retainer and housing assembly (see [0068 -0069]; interpreting the protrusions 131 and 133 as the thread on the cartridge retainer 130) with a helical groove disposed on the other one of the cartridge retainer and housing assembly (see [0068 -0069]; interpreting the slots 111 and 113 as grooves on the housing 110).
Regarding claim 9, Causey teaches (Fig 8b) the injection device wherein one of the cartridge retainer (130) and the housing assembly (110, 112) defines a plurality of ratchet teeth (161) and the other one of the cartridge retainer and the housing assembly defines a ratchet member (162) engageable with the ratchet teeth wherein rotational engagement of the helical thread with the helical groove engages the ratchet member with the ratchet teeth and prevents rotational disengagement of the helical thread with the helical groove (see [0087-88] teaching 161 and 162 are a part of a locking mechanism preventing the removal of 130 from 110 once the two components are attached).
Regarding claim 10, Causey teaches the injection device wherein the driving assembly further includes a drive stem (375) engageable with the piston (125) and wherein actuation of the driving assembly engages the driver with the drive stem to linearly translate the drive stem along an axis to thereby drive the piston (see [0124] teaching a longitudinal displacement of rod 370, which is interpreted to be a linear translation) and wherein the axis defines the rotational axis of the cartridge retainer as the cartridge retainer is being rotationally engaged with the 
Regarding claim 11, Causey teaches the injection device wherein the device is adapted to perform a priming procedure by relative movement between the cartridge retainer (130) and the housing assembly (110, 112) and is adapted to perform a discharge for an injection by relative movement between the driving assembly and the housing assembly (see [0052] teaching the cartridge retainer 130 may initiate a priming procedure once it is attached to the housing 110).
Regarding claim 12, Causey teaches the injection device wherein the relative movement between the cartridge retainer (130) and the housing assembly (110, 112) includes rotation of the cartridge retainer relative to the housing assembly (see [0069] teaching rotator component 134, which is a part of 130, rotating relative to housing 110) and wherein the driving assembly includes a drive stem (375) and the relative movement between the driving assembly (370, 375) and the housing assembly (110, 112) includes linear translation of the drive stem (see [0124] teaching a longitudinal displacement of rod 370, which is interpret to be linear translation)
Regarding claim 13, Causey teaches the injection device further including the medication contained in the cartridge (120 is a medicine cartridge; also see [0009] teaching medicine is dispensed from the medicine cartridge).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robert (WO 03008023) teaches an injection device with a needle assembly, a cartridge retainer, a medicine cartridge, a priming procedure and a ratchet mechanism in the housing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783